Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 11 have been considered but are moot in light of the applicant’s amendments necessitating a new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte (US 2008/0243558 A1) further in light of Chan (US 10,832,261 B1) and Rao (US 7,561,951 B2).
Regarding Claim 1:
Gupte discloses: A driver monitoring system (a driver monitoring system (Paragraph 0010)) 
configured to monitor the performance of a driver of a vehicle system that is communicating wirelessly with the driver monitoring system, (Paragraph 0017, transmitting data from the vehicle sensors [Paragraph 0016] via wireless conveyance) 
the driver monitoring system comprising: a driver behavior module configured to receive from the vehicle system event data captured by a plurality of sensors in the vehicle system and to identify at least one of a plurality of driver behaviors based on the data captured by the plurality of sensors, (a data processing system (Paragraph 0018-0019) that processes data from said vehicle and determines driver behaviors including braking, steering, and speed behaviors based on the data obtained from the vehicle sensors (Paragraph 0016))
and a risk assessment module configured to analyze the at least one characterized driver behavior in the plurality of behavior categories and to determine therefrom a driver profile that may include a risk assessment for the driver of the vehicle system- (Gupte discloses a risk assessment engine in paragraph 0020 as part of the data processing system, though as noted in (0021) it can reside elsewhere in embodiments or segmented accordingly. The risk assessment engine utilizes the raw or processed data, such processing including behavior determination as in (0018-0019) to determine a risk of bad driving for the driver of the vehicle. Risk assessment filters are further detailed in (0023), with embodiments analyzing driver behaviors, assessing risk in real-time, and archiving behaviors to a driver profile.)
Gupte does not disclose:
the at least one identified driver behavior including a following distance metric of the driver, and the plurality of sensors including at least one of (a) one or more radar detectors, (b) one or more cameras, and (c) a light detection and ranging (LIDAR) system; 
a behavior characterization module configured to receive from the driver behavior module the at least one identified driver behavior and to characterize the at least one identified driver behavior into at least one of a plurality of behavior categories; 
and at least one of:  a steering control module configured to control steering of the vehicle based on the data captured by the plurality of sensors; a braking control module configured to control braking of the vehicle based on the data captured by the plurality of sensors; and an engine control module configured to control torque output of an engine based on the data captured by the plurality of sensors.
Chan teaches: the at least one identified driver behavior including a following distance metric of the driver, (Column 13 Line 60 – Column 14 Line 4, a determination of how closely a driver follows other vehicles (“tailgates”))
and the plurality of sensors (Column 5 Lines 9-23) including at least one of (a) one or more radar detectors, (Column 5 Line 15) (b) one or more cameras, (Column 5 Line 13) and (c) a light detection and ranging (LIDAR) system; (Column 5 Line 14)
a behavior characterization module (Column 16 Lines 26-47) configured to receive from the driver behavior module the at least one identified driver behavior (Column 16 Lines 33-38) and to characterize the at least one identified driver behavior into at least one of a plurality of behavior categories; (Column 16 Lines 26-47, including speeding as a possible behavior category as in Column 13 Lines 50-59).
Rao teaches: and at least one of:  a steering control module configured to control steering of the vehicle based on the data captured by the plurality of sensors; (Column 7 Line 65 – Column 8 Line 8, a steering controller controlling the steering or position of the steered wheels).
a braking control module configured to control braking of the vehicle based on the data captured by the plurality of sensors; (Column 8 Lines 8-12, a brake controller to achieve various brake-based control functions).
and an engine control module configured to control torque output of an engine based on the data captured by the plurality of sensors. (Column 7 Lines 6 – 14, a powertrain control module to control the transmission and engine of a vehicle). Signals for these control functions are taught as communicated in Column 6 Lines 61-63. 
It is old and well understood in the art of vehicle controls that categorization of overall behaviors enables a simplified approach to analyzing said behaviors. Gupte discloses a driving behavior observation and assessment system (Paragraph 0010 and 0020) with rewarding for ensuring certain driving behaviors remain under a threshold level. Similarly, Chan recites receiving information from a vehicle system and determining driver behavior (Column 9 Lines 16 - 30). Integrating the specific driver behavior monitoring and additional sensing apparatus as taught in Chan would be advantageous to provide additional information regarding a driver’s overall risk, and would be an obvious combination with Gupte as disclosed. 
It is well understood in the art of vehicle controls that a system configured to assess driver behavior and risk would be ideally integrated with a system to reduce said driving risk. Gupte discloses a driving behavior observation and assessment system (Paragraph 0010 and 0020) with rewarding for ensuring certain driving behaviors remain under a threshold level. Rao teaches monitoring vehicle behavior for instability (Column 4 Lines 39 - 61) with one recited cause being a driver’s aggressive behavior (Column 4 Lines 50 – 54). A variety of sensors provide input (Column 5 Lines 4 – 16) to assist a control system in stabilizing the vehicle (Column 8 Line 47 – Column 9 Line 2). As both Gupte and Rao monitor vehicle sensor outputs to determine vehicular movements, and both have a motivation of improving vehicular safety, it would have been obvious to one of ordinary skill in the art to combine the disclosure of Gupte with the teachings of Rao to improve vehicle stability and safety while providing monitoring of driver behaviors that may have led to the activation of the safety control systems taught. 

Regarding Claim 2:
“The driver monitoring system of claim 1, wherein the driver monitoring system is configured to compare the at least one identified driver behavior to a threshold value and, in response to the comparison, to transmit to the driver a warning message.”
A warning in the form of a report is sent to the driver of a vehicle as disclosed in paragraph 0024 of Gupte when frequent violations of driving rules are observed. 

Regarding Claim 10:
“The driver monitoring system of claim 1, wherein the at least one identified driver behavior further includes at least one of: sharp turns, sudden braking, sudden acceleration, high-speed driving, low-speed driving, tailgating, and frequent lane changes.”
Driving behaviors recited by Chan (Column 13 Lines 38 – 49) include cornering patterns (39), braking patterns (39), acceleration patterns (38-39), compliance with speed limits (39-40), tailgating (Column 9 Lines 26-26), and proper/improper lane usage (Column 9 Lines 27-28). 

Claim(s) 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte (US 2008/0243558 A1) as modified by Chan (US 10,832,261 B1) and Rao (US 7,561,951 B2) "Modified Gupte" further in light of Hayward (US 10,354,333 B1).

Regarding Claim 3:
“The driver monitoring system of claim 1, wherein the driver monitoring system is configured to determine if the driver is a client of an insurance provider.”
Modified Gupte discloses a driver monitoring system (Paragraph 0010) that communicates with insurance (Paragraph 0023). 
Modified Gupte does not disclose determining if a driver is a client of an insurance provider. 
Hayward Column 13 Lines 44 – 64 teach facilitating communication between a driver monitoring system (Column 5 Lines 13-40) and an insurer computing system (Column 13 Lines 32-42) by determining if a driver uses logon credentials to an insurer on a mobile device, and if so logging data of the vehicle with the insurance company via that vector. 
Hayward’s driver monitoring system (Column 5 lines 13-40) that monitors driving behavior and optionally communicates with an insurance provider (Column 7 Lines 40 – 66) to determine the amount of risky behavior associated with a driver, as well as providing safety suggestions and monitoring if a driver takes risk-adverse actions. Hayward further recites this communication with an insurance provider facilitating a reward mechanism (Column 7 Lines 58-62). Gupte similarly describes a driver monitoring system (Paragraph 0010) with analysis of the driver’s behavior based on telematics (Paragraphs 0016, 0018, and 0019) communicating with an insurance profile (0023) defining a reward structure based on safe driving (0040). It would be obvious to combine the teachings of Hayward with Modified Gupte to one of ordinary skill in the art at the time of the instant application, as Hayward defines a similar field of endeavor, and provides a secure mechanism for linking a driver’s behavior data with an insurance provider via a login with the insurer’s information, verifying that the driver is a customer of said insurance provider. 

Regarding Claim 4:
“The driver monitoring system of claim 3, wherein the driver monitoring system, in response to a determination that the driver is a client of the insurance provider, compares the at least one identified driver behavior to a threshold value associated with the at least one driver behavior.”
Gupte discloses in paragraph 0023 insurance companies setting adjustable metrics that correspond to acceptable and unacceptable driving norms. Figure 3 of Gupte, below, conducts periodic assessments (44, 46, and 48) that assess driving observations to determine if said norms are exceeded in the ‘Threshold degradation’ (50). 

    PNG
    media_image1.png
    958
    1231
    media_image1.png
    Greyscale

Modified Gupte does not disclose:
“…wherein the driver monitoring system, in response to a determination that the driver is a client of the insurance provider, compares…”
Hayward teaches in Column 14 lines 12-21 the use of the telematics app linked with an insurance provider sending data to the insurance provider regarding usage of the app for risk analysis. 

Regarding Claim 5:
“The driver monitoring system of claim 4, wherein the driver monitoring system, in response to a determination that at least one identified driver behavior exceeds the threshold value, transmits to the driver a warning message.”
A warning in the form of a report is sent to the driver of a vehicle as disclosed in paragraph 0024 of Gupte when frequent violations of driving rules are observed, the rules being set by an insurer if applicable. 

Regarding Claim 6:
“The driver monitoring system of claim 5, wherein the warning message informs the driver that the driver has exceed the threshold value.”
A warning in the form of a report of frequent driving rules is sent to the driver of a vehicle as disclosed in paragraph 0024 of Gupte when frequent violations of driving rules are observed, the rules being set by an insurer if applicable. 

Regarding Claim 7:
“The driver monitoring system of claim 4, wherein the driver monitoring system, in response to a determination that at least one identified driver behavior exceeds the threshold value, increase an insurance premium associated with the driver.”
Figure 3 of Gupte, above, discloses a flowchart of operations associated with the driver monitoring system further detailed in paragraph 0036. Assessments (44, 46, 48) can be determined based on driver behavior ‘observations’, as disclosed. If the threshold of driver behaviors is degraded (50) (ie. The instances of such behavior exceed a frequent amount [Paragraph 0024]) the penalty calculation (52) is conducted, which leads to an insurance premium increase (54). 

Regarding Claim 8:
“The driver monitoring system of claim 4, wherein the driver monitoring system, in response to a determination that at least one identified driver behavior exceeds the threshold value, transmits to an owner of the vehicle system a message informing the owner that the driver has exceed the threshold value.”
Gupte Paragraph 0039 discloses the feedback engine recording the result of the risk assessment engine (which analyzes driver behaviors to determine if a threshold amount of the behavior is exceeded in Paragraph 0024), along with identifying information of the vehicle and incident, and transmitting that information to an appropriate agent, including the driver’s parents. It is clear that an appropriate agent as described could include the owner of the vehicle. 

Regarding Claim 9:
“The driver monitoring system of claim 4, wherein the driver monitoring system, in response to a determination that at least one identified driver behavior does not exceed the threshold value, offers a reward to the driver.”
Gupte paragraph 0040 discloses that observations of safe driving behavior can be rewarded by an instantaneous insurance reduction premium as long as the safe driving continues. Paragraph 0037 further discloses when there is a threshold improvement of a behavior over an assessment period, a reward in the form of an insurance premium reduction is granted to the driver. 

Claim(s) 11-12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte (US 2008/0243558 A1) further in light of Chan (US 10,832,261 B1) and Rao (US 7,561,951 B2).

Regarding Claim 11:
 
Gupte discloses: A method of monitoring the performance of a driver of a vehicle system (a driver monitoring system (Paragraph 0010) the method embodiment of which is disclosed in Claim 16) that is communicating wirelessly with a driver monitoring system, (Paragraph 0017, transmitting data from the vehicle sensors [Paragraph 0016] via wireless conveyance)
the method comprising: in the driver monitoring system, receiving from the vehicle system event data captured by a plurality of sensors in the vehicle system, (a data processing system (Paragraph 0018-0019) that processes data from said vehicle)
identifying at least one of a plurality of driver behaviors based on the data captured by the plurality of sensors, (determines driver behaviors including braking, steering, and speed behaviors based on the data obtained from the vehicle sensors (Paragraph 0016))
analyzing the at least one characterized driver behavior in the plurality of behavior categories to determine therefrom a driver profile that may include a risk assessment for the driver of the vehicle system; (Gupte discloses a risk assessment engine in paragraph 0020 as part of the data processing system. The risk assessment engine utilizes the raw or processed data, such processing including behavior determination as in (0018-0019) to determine a risk of bad driving for the driver of the vehicle, executing the method as described in Claim 16. Risk assessment filters are further detailed in (0023), with embodiments analyzing driver behaviors, assessing risk in real-time, and archiving behaviors to a driver profile)
Gupte does not disclose:
the plurality of sensors including at least one of (a) one or more radar detectors, (b) one or more cameras, and (c) a light detection and ranging (LIDAR) system; 
the at least one identified driver behavior including a following distance metric of the driver; characterizing the at least one identified driver behavior into at least one of a plurality of behavior categories;
and at least one of. 
controlling steering of the vehicle based on the data captured by the plurality of sensors; controlling braking of the vehicle based on the data captured by the plurality of sensors; and torque output of an engine based on the data captured by the plurality of sensors.
Chan teaches:
the plurality of sensors including at least one of (a) one or more radar detectors, (Column 5 Lines 9-23) (b) one or more cameras, (Column 5 Line 13) and (c) a light detection and ranging (LIDAR) system; (Column 5 Line 14)
the at least one identified driver behavior including a following distance metric of the driver; (Column 13 Line 60 – Column 14 Line 4, a determination of how closely a driver follows other vehicles (“tailgates”))
characterizing the at least one identified driver behavior into at least one of a plurality of behavior categories; (Column 16 Lines 26-47, including speeding as a possible behavior category as in Column 13 Lines 50-59)
Rao teaches: and at least one of. 
controlling steering of the vehicle based on the data captured by the plurality of sensors; (Column 7 Line 65 – Column 8 Line 8, a steering control module for controlling the steering or position of steered wheels).
controlling braking of the vehicle based on the data captured by the plurality of sensors; (Column 8 Lines 8-12, a brake controller for various brake-based control functions).
and torque output of an engine based on the data captured by the plurality of sensors. (Column 7 Lines 6 – 14, a powertrain control module used to control the transmission and engine). Sensor inputs to these control modules are disclosed in Column 5 Lines 61-63. 
It is old and well understood in the art of vehicle controls that categorization of overall behaviors enables a simplified approach to analyzing said behaviors. Gupte discloses a driving behavior observation and assessment system (Paragraph 0010 and 0020) with rewarding for ensuring certain driving behaviors remain under a threshold level. Similarly, Chan recites receiving information from a vehicle system and determining driver behavior (Column 9 Lines 16 - 30). Integrating the specific driver behavior monitoring and additional sensing apparatus as taught in Chan would be advantageous to provide additional information regarding a driver’s overall risk, and would be an obvious combination with Gupte as disclosed. 
It is well understood in the art of vehicle controls that a system configured to assess driver behavior and risk would be ideally integrated with a system to reduce said driving risk. Gupte discloses a driving behavior observation and assessment system (Paragraph 0010 and 0020) with rewarding for ensuring certain driving behaviors remain under a threshold level. Rao teaches monitoring vehicle behavior for instability (Column 4 Lines 39 - 61) with one recited cause being a driver’s aggressive behavior (Column 4 Lines 50 – 54). A variety of sensors provide input (Column 5 Lines 4 – 16) to assist a control system in stabilizing the vehicle (Column 8 Line 47 – Column 9 Line 2). As both Gupte and Rao monitor vehicle sensor outputs to determine vehicular movements, and both have a motivation of improving vehicular safety, it would have been obvious to one of ordinary skill in the art to combine the disclosure of Gupte with the teachings of Rao to improve vehicle stability and safety while providing monitoring of driver

Regarding Claim 12: Gupte as modified by Chan (US 10,832,261 B1) and Rao (US 7,561,951 B2) teaches the system of claim 11.
Claim 12 recites a method having substantially the features of claim 2, above, therefore claim 12 is rejected for the same reasons as claim 2. 

Regarding Claim 20: Gupte as modified by Chan (US 10,832,261 B1) and Rao (US 7,561,951 B2) teaches the system of claim 11.
Claim 20 recites a method having substantially the features of claim 10, above, therefore claim 20 is rejected for the same reasons as claim 10.

Claim(s) 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte (US 2008/0243558 A1) as modified by Chan (US 10,832,261 B1) and Rao (US 7,561,951 B2) "Modified Gupte" further in light of Hayward (US 10,354,333 B1).

Regarding Claim 13: Gupte as modified by Chan (US 10,832,261 B1) and Rao (US 7,561,951 B2) teaches the system of claim 11.
Claim 13 recites a method having substantially the features of claim 3, above, therefore claim 13 is rejected for the same reasons as claim 3, teaching Hayward onto Gupte as modified by Chan (US 10,832,261 B1) and Rao (US 7,561,951 B2).

Regarding Claim 14: Gupte as modified by Chan (US 10,832,261 B1) and Rao (US 7,561,951 B2), further in light of Hayward teaches the system of claim 13.
Claim 14 recites a method having substantially the features of claim 4, above, therefore claim 14 is rejected for the same reasons as claim 4.

Regarding Claim 15: Gupte as modified by Chan (US 10,832,261 B1) and Rao (US 7,561,951 B2), further in light of Hayward teaches the system of claim 14.
Claim 15 recites a method having substantially the features of claim 5, above, therefore claim 15 is rejected for the same reasons as claim 5.

Regarding Claim 16: Gupte as modified by Chan (US 10,832,261 B1) and Rao (US 7,561,951 B2), further in light of Hayward teaches the system of claim 15.
Claim 16 recites a method having substantially the features of claim 6, above, therefore claim 16 is rejected for the same reasons as claim 6.

Regarding Claim 17: Gupte as modified by Chan (US 10,832,261 B1) and Rao (US 7,561,951 B2), further in light of Hayward teaches the system of claim 14.
Claim 17 recites a method having substantially the features of claim 7, above, therefore claim 17 is rejected for the same reasons as claim 7.

Regarding Claim 18: Gupte as modified by Chan (US 10,832,261 B1) and Rao (US 7,561,951 B2), further in light of Hayward teaches the system of claim 14.
Claim 18 recites a method having substantially the features of claim 8, above, therefore claim 18 is rejected for the same reasons as claim 8.

Regarding Claim 19: Gupte as modified by Chan (US 10,832,261 B1) and Rao (US 7,561,951 B2), further in light of Hayward teaches the system of claim 14.
Claim 19 recites a method having substantially the features of claim 9, above, therefore claim 19 is rejected for the same reasons as claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN CARDIMINO whose telephone number is (571)272-2759. The examiner can normally be reached M-Th 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/CHRISTOPHER R CARDIMINO/Examiner, Art Unit 3661                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661